This opinion was
/FIWEv
X      IN CLERKS OFFICE      X
                                                             filed for record
                                                      at&y« .on
8UFIS»E COURT.8XKIE CF VMSHBierOM

       TE
                            201                            Susan L. Carlson
                                                       Supreme Court Clerk


    IN THE SUPREME COURT OF THE STATE OF WASHINGTON




  WASHINGTON PUBLIC EMPLOYEES
  ASSOCIATION, UFCW LOCAL 365, a labor
  organization, and PROFESSIONAL &
  TECHNICAL EMPLOYEES LOCAL 17, a labor
  organization.
                                    Respondents,
                    V.


  WASHINGTON STATE CENTER FOR
                                                   NO. 95262-1
  CHILDHOOD DEAFNESS & HEARING LOSS,
                                    Respondent,

 EVERGREEN FREEDOM FOUNDATION d/b/a/
 FREEDOM FOUNDATION,
                                                   EN BANC
                                    Petitioner.



 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS,LOCAL 76, a labor
 organization, and UNITED ASSOCIATION,
 LOCAL 32, a labor organization.                   Filed     OCT 2 4 2019
                                    Respondents,
                   V.


  STATE OF WASHINGTON DEPARTMENT OF
 LABOR & INDUSTRIES,
                                    Respondent,
 EVERGREEN FREEDOM FOUNDATION d/b/a
 FREEDOM FOUNDATION,
                                    Petitioner.
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




 TEAMSTERS LOCAL UNION NO. 117, a labor
 organization,
                           Respondent,
              V.


 STATE OF WASHINGTON;CHRISTOPHER
LIU, in his capacity as DIRECTOR,
DEPARTMENT OF ENTERPRISE SERVICES;
 and DICK MORGAN,in his capacity as
 SECRETARY,DEPARTMENT OF
 CORRECTIONS,
                           Respondents,
EVERGREEN FREEDOM FOUNDATION d/b/a
FREEDOM FOUNDATION,
                           Petitioner.



 SERVICE EMPLOYEES INTERNATIONAL
 UNION HEALTHCARE 1199NW,a labor
 organization,
                           Respondent,
              V.


STATE OF WASHINGTON;DEPARTMENT OF
SOCIAL AND HEALTH SERVICES, an agency of
the State of Washington; and DEPARTMENT OF
HEALTH,an agency of the State of Washington,
                           Respondents,
EVERGREEN FREEDOM FOUNDATION d/b/a
FREEDOM FOUNDATION,
                           Petitioner.


      STEPHENS, J.—^This case requires us to decide whether state employees

have a protected privacy interest against disclosure ofpublic records containing their

birth dates associated with their names. We conclude that the Public Records Act


                                          -2-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




(PRA), chapter 42.56 RCW, does not exempt these records from disclosure. Nor

does Washington Constitution article I, section 7 preclude disclosure, given that

names and birth dates are widely available in the public domain and that their

disclosure here does not violate privacy rights. We reverse the Court of Appeals and

reinstate the superior court decision denying a permanent injunction.

                    FACTS AND PROCEDURAL HISTORY


      In 2016, the Freedom Foundation (Foundation) sent PRA requests to several

state agencies seeking disclosure of records for union-represented employees,

including their full names, associated birth dates, and agency work e-mail addresses.

Upon reviewing the Foundation's PRA requests, the agencies determined that all of

the requested records were disclosable and indicated that, absent a court order, they

intended to release the requested records.

      Several unions^ filed motions for preliminary and permanent injunctions to

prevent disclosure of the requested records. The Thurston County Superior Court

granted a temporary injunction as to most of the requested records but ultimately

denied the Unions' motion to permanently enjoin release of state employee names,

birth dates, and e-mail addresses. Order Denying Pis.' Mot. for Permanent Inj.,


      ^ The named plaintiff unions include Washington Public Employees Association,
United Food and Commercial Workers Local 365, and Professional and Technical
Employees Local 17 (collectively Unions).

                                            -3-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




No. 16-2-01547-34 (Thurston County Super. Ct. Wash., July 29, 2016) at 3;

Verbatim Report of Proceedings (July 29, 2016)(VRP) at 20-21, 25. It concluded

that no PRA exemption applied and that the Unions had not demonstrated grounds

to permanently enjoin disclosure. VRP at 25.

      On appeal, a Court ofAppeals commissioner granted a stay preventing release

of the state employees' full names associated with their birth dates. Comm'r's

Ruling, Wash. Fed. State Emps. v. State, No. 49248-2-II(Wash. Ct. App. Aug. 16,

2016). A panel of the Court of Appeals thereafter reversed the superior court and

held that Washington Constitution article I, section 7 creates a privacy interest

against public disclosure of state employees' full names associated with their birth

dates. Wash. Pub. Emps. Ass'n v. Wash. Ctr.for Childhood Deafness & Hearing

Loss, 1 Wash. App. 2d 225,229,404 P.3d 111 (2017){WPEA). In light ofits holding,

the court declined to consider the Unions' arguments premised on various statutory

provisions. Id. at 229 & n.2.

      We granted the Foundation's petition for review. 190 Wash. 2d 1002 (2018).

Before this court, the Unions assert all claimed grounds for nondisclosure, both

statutory and constitutional, of the state employees' names and corresponding birth

dates. The employee work e-mail addresses have been disclosed and are no longer

at issue. See Clerk's Papers (CP) at 2182 (Comm'r's Ruling, Wash. Pub. Emps.


                                        -4-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




Ass'n V. State Ctr.for Childhood Deafness & Hearing Loss, No. 48972-4-II(Wash.

Ct. App. June 6, 2016)).

                                      ANALYSIS


      The PRA "begins with a mandate of full disclosure of public records;^ that

mandate is then limited only by the precise, specific, and limited exemptions which

the Act provides." Progressive Animal Welfare Soc'y v. Univ. of Wash., 125 Wash. 2d
243, 258, 884 P.2d 592(1994)(plurality opinion)(PAWS). The PRA requires that

"[e]ach agency, in accordance with published rules, shall make available for public

inspection and copying all public records, unless the record falls within the specific

exemptions of subsection (8) of this section, this chapter, or other statute which

exempts or prohibits disclosure of specific information or records."                RCW

42.56.070(1). '"The "other statutes" exemption incorporates into the [PRA] other

statutes which exempt or prohibit disclosure of specific information or records.'"

Lyft, Inc. V. City ofSeattle, 190 Wash. 2d 769, 778, 418 P.3d 102 (2018)(quoting

PAWS, 125 Wash. 2d at 261-62 (citing former RCW 42.17.260(1)(1992), recodified

as RCW 42.56.070(1))). Where other statutes mesh with the PRA,they operate to



      ^ A '"public record' includes any writing containing information relating to the
conduct of government or the performance of any governmental or proprietary function
prepared, owned, used, or retained by any state or local agency regardless of physical form
or characteristics." RCW 42.56.010(3).


                                           -5-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found.,95262-1




supplement it. See Planned Parenthood of Great Nw. v. Bloedow, 187 Wash. App.
606, 619, 350 P.3d 660 (2015) ("The 'other statute' exemption avoids any

inconsistency and allows other state statutes and federal regulations to supplement

the PRA's exemptions" (citing Ameriquest Mortg. Co. v. Office ofAtt'y Gen., 170
Wash. 2d 418, 440, 241 P.3d 1245 (2010))). However, in the event of a conflict

between the PRA and other statutes, "the provisions of [the PRA] shall govern."

RCW 42.56.030;PA WS,125 Wn.2d at 261-62. The PRA must be liberally construed

and its exemptions narrowly construed to promote the public policy of keeping

Washington residents informed and in control of their public institutions. RCW

42.56.030. "The language ofthe [PRA] does not authorize us to imply exemptions

but only allows specific exemptions to stand." Brouillet v. Cowles Publ'g Co., 114
Wash. 2d 788, 800, 791 P.2d 526(1990).

      Courts are often called on to determine whether records that are exempt under

the PRA or an "other statute" should be enjoined from disclosure. See Lyfi, 190
Wash. 2d at 790. The PRA injunction statute contemplates that disclosure may not be

enjoined unless a party to which the record pertains establishes that disclosure is

clearly not in the public interest and in fact poses substantial and irreparable harm.

RCW 42.56.540. The lower courts in this case expressed uncertainty as to which

injunction standard applies: CR 65 or the PRA standard. They appear to have


                                         -6-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




applied both, in an abundance of caution. See WPEA, 1 Wn, App. 2d at 231-32;

1 VRP at 6. Our recent decision in Lyft clarifies that the PRA standard, not the

general injunction standard, applies. See Lyft, 190 Wash. 2d at 796.

      A party seeking to prevent disclosure of agency records under the PRA bears

the burden of proof. Confederated Tribes ofChehalis Reservation v. Johnson, 135

Wn.2d 734,744,958 P.2d 260(1998). Whether requested records are exempt from

disclosure presents a legal question that is reviewed de novo. PAWS, 125 Wash. 2d at

252; RCW 42.56.550(3). A trial court's ultimate decision on whether to grant an

injunction is reviewed for abuse of discretion. Kucera v. Dep't of Transp., 140
Wash. 2d 200, 209, 995 P.2d 63 (2000). Findings of fact based on the testimonial

record are reviewed for substantial evidence. Zink v. City ofMesa, 140 Wash. App.
328, 336-37, 166 P.3d 738(2007).

      The Unions' principal argument against disclosure is privacy—they assert

both specific PRA exemptions and article I, section 7 privacy rights. They make an

additional constitutional argument based on article I, section 5 associational rights.

Though the Court of Appeals addressed only article I, section 7, we believe it is

appropriate to begin our review with the statute's provisions, as we have previously

concluded in the PRA context that reviewing courts '"should not pass on

constitutional issues unless absolutely necessary to the determination ofthe case.'"



                                         -7-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




Bellevue John Does 1-11 v. Bellevue Sch. Dist. No. 405, 164 Wash. 2d 199, 208 n.lO,

189 P.3d 139(2008){Bellevue John Does II)(quoting State v. Hall, 95 Wash. 2d 536,

539, 627P.2dl01 (1981)).

      1.   The PRA Provides No Exemption from Disclosure of State Employees'
           Birth Dates Associated with Their Names


      The efficacy ofthe PRA depends on judicial adherence to its mandates in the

face of valid arguments about the effects of public disclosure. We appreciate the

Unions' concern that disclosing birth dates with corresponding employee names may

allow PRA requesters or others to obtain residential addresses and to potentially

access financial information, retirement accounts, health care records or other

employee records. Appellants' Opening Br. at 3-5(Wash. Ct. App. No. 49224-5-II

(2016)). Yet, we cannotjudicially expand the PRA's narrow exemptions beyond the

boundaries set by the legislature, lest we step beyond our interpretive role and risk

disrupting the balance of public policies the PRA reflects. See PAWS, 125 Wash. 2d at

259-60 ("The Legislature takes the trouble to repeat three times that exemptions

under the Public Records Act should be construed narrowly. The Legislature leaves

no room for doubt about its intent." (citations omitted) (citing former RCW

42.17.010(11) (2012), recodified as RCW 42.17A.001; former RCW 42.17.251

(2006), recodified as RCW 42.56.030; former RCW 42.17.920(2012), recodified as




                                         -8-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




RCW 42.17A.904). The requested name and birth date information at issue in this

case is not exempt from disclosure under any statutory provision,

      A. RCW 42.56.250(4) and RCW 42.56.230(7)

Ifthe PRA contained an exemption for birth dates ofstate employees,that exemption

would likely be found in RCW 42.56.250(4), which addresses the exact category of

records requested here.^ Personnel and employment related records exempt from

disclosure under RCW 42.56.250(4)include birth dates ofdependents ofemployees,

but not birth dates of employees themselves. The plain language of the statute is

unambiguous; the legislature exempted only the birth dates of dependents. See

Nissen v. Pierce County, 183 Wash. 2d 863, 881, 357 P.3d 45 (2015) ("Statutory

interpretation starts with the plain meaning of the language; the plain meaning

controls if it is unambiguous."(citing Dep't ofEcology v. Campbell & Gwinn, LLC,

146 Wash. 2d 1, 11-12, 43 P.3d 4 (2002))). We cannot assume that the legislature




      ^ RCW 42.56.250(4) exempts from disclosure "[t]he following information held by
any public agency in personnel records, public employment related records, volunteer
rosters, or included in any mailing list of employees or volunteers of any public agency:
Residential addresses, residential telephone numbers, personal wireless telephone
numbers, personal email addresses, social security numbers, driver's license numbers,
identicard numbers, and emergency contact information of employees or volunteers of a
public agency, and the names, dates of birth, residential addresses, residential telephone
numbers, personal wireless telephone numbers, personal email addresses, social security
numbers, and emergency contact information of dependents of employees or volunteers of
a public agency.").

                                           -9-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




simply neglected to include employee birth dates within the scope of exempted

employee records. See Bour v. Johnson, 122 Wash. 2d 829, 836, 864 P.2d 380(1993)

("Legislative inclusion of certain items in a category implies that other items in that

category are intended to be excluded."). Our precedent is clear and unwavering that

this court cannot interpret the PRA to imply broad exemptions that have not been

expressly delineated. See PAWS, 125 Wash. 2d at 258; Brouillet, 114 Wash. 2d at 800.

      The Unions reason that subsection .250(4) does not mention employee birth

dates because records of "age" are already exempted under RCW 42.56.230(7)."^

Setting aside the fact that the same argument can be made for records of an

employee's dependent's age, the driver's license exemption is not so broad. It

plainly prevents disclosure of copies of birth certificates, adoption papers. Social

Security cards, or similar documents that individuals provide in connection with

getting state identification cards. RCW 42.56.230(7)does not apply to the employee

records at issue here.


      Moreover, this exemption provides no basis to imply a broad rule of

nondisclosure for all records containing a state employee's birth date, especially

when the specific provision addressing employee records, RCW 42.56.250(4), does


         This provision exempts "[a]ny record used to prove identity, age, residential
address, social security number, or other personal information required to apply for a
driver's license or identieard." RCW 42.56.230(7)(a).

                                         -10-
WA Pub. Emps. Ass'n etal. v. Evergreen Freedom Found,95262-1




not exempt employee birth dates. We must read RCW 42.56.540(4)for what it is: a

list of specifically exempted personal information, not an illustrative description of

a broader, implied exemption for all personal information. See Simpson Inv. Co. v.

Dep't ofRevenue, 141 Wash. 2d 139, 156, 3 P.3d 741 (2000)("'In other words, the

precise terms modify, influence or restrict the interpretation or application of the

general terms where both are used in sequence or collocation in legislative

enactments.'"(quoting          v. Thompson,38 Wn.2d 11A,111,232 P.2d 87(1951))).

This is not the first time we have been asked to imply a broader exemption than is

expressed, and we decline to do so. See PAWS, 125 Wash. 2d 259-60 ("The

Legislature's response to our opinion in [In re Rosier, 105 Wash. 2d 606, 717 P.2d
1353 (1986)] makes clear that it does not wantjudges any more than agencies to be

wielding broad and malleable exemptions.").

       B. RCW42.56.230(3)

       The Unions also rely on RCW 42.56.230(3), which exempts from public

disclosure "[pjersonal information in files maintained for employees, appointees, or

elected officials ofany public agency to the extent that disclosure would violate their

right to privacy." RCW 42.56.230(3).^ The Foundation counters that no privacy


       ^ The PRA does not define "personal information." Generally, "personal" means
"of or relating to a particular person: affecting one individual or each of many individuals
: peculiar or proper to private coneems : not public or general." Webster's Third New

                                           -11-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




right is implicated by its public records request, observing that individual voter's

names, birth dates and addresses are already publicly available upon request from

the Washington secretary of state. To determine whether disclosure of the records

at issue here falls within the RCW 42.56.230(3) exemption, we must decide (1)

whether the records constitute personal information,(2)whether the employees have

a right to privacy in the personally identifying records, and (3) whether disclosure

ofthe employees' personally identifying records would violate their right to privacy.

Bellevue John Does II, 164 Wash. 2d at 210.

      In Hearst, we defined "right to privacy" in RCW 42.56.230(3) by referring to

the common law tort of invasion of privacy through public disclosure of private

facts. Hearst Corp. v. Hoppe,90 Wash. 2d 123,135,580 P.2d 246(1978). We adopted

the common law definition of"invasion ofprivacy" set out in Restatement(Second)

of Torts § 652D(Am. Law Inst. 1977), which provides,'"One who gives publicity

to a matter concerning the private life of another is subject to liability to the other

for invasion of his privacy, if the matter publicized is of a kind that (a) would be

highly offensive to a reasonable person and (b) is not of legitimate concern to the



International Dictionary 1686 (1981). We have previously recognized that personal
information concems or affects an individual, information associated with private matters,
or information that is not public in general or embodies personal information under former
RCW 42.17.310(l)(b)(2002)(recodified at RCW 42.56.230(2)). Bellevue John Does II,
164 Wn.2dat211.


                                          -12-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




public.'" Id. at 135-36 (quoting RESTATEMENT § 652D); see also id. at 135

("Inasmuch as the statute contains no definition of the term, there is a presumption

that the legislature intended the right of privacy to mean what it meant at common

law."). The legislature later embraced this formulation. RCW 42.56.050('"[Rjight

to privacy[]' ... is invaded or violated only if disclosure of information about the

person: (1) Would be highly offensive to a reasonable person, and (2) is not of

legitimate concern to the public."). The term "legitimate" in the context ofthe PRA

means "reasonable." Dawson v. Daly, 120 Wash. 2d 782, 798, 845 P.2d 995 (1993).

      No Washington case has ever held that employee birth dates associated with

names are private. The privacy protection afforded by the PRA is narrow, and it

extends an individual the right to privacy "only in "'matter[s] concerning [their]

private life.'"" Predisikv. Spokane School Dist. No. 81, 182 Wash. 2d 896, 904, 346

P.3d 737(2015)(first alteration in original)(quoting Hearst Corp.,90 Wn.2d at 135

(quoting RESTATEMENT § 652D)). Tort law principles "fill this definitional void and

define the contours of the PRA's privacy right." Id. As noted, this court looks to

the Restatement to determine what kind of information falls within the scope of

private matters under the PRA:

             "'Every individual has some phases of his life and his activities and
      some facts about himselfthat he does not expose to the public eye, but keeps
      entirely to himself or at most reveals only to his family or to close personal
      friends. Sexual relations, for example, are normally entirely private matters,


                                          -13-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




      as are family quarrels, many unpleasant or disgraceful or humiliating
      illnesses, most intimate personal letters, most details of a man's life in his
      home, and some of his past history that he would rather forget.'"

Id. at 905 (quoting Hearst Corp., 90 Wash. 2d at 136 (quoting Restatement § 652D

cmt. b at 386)). The "nature of facts" protected by the privacy provision within the

PRA "taken in context makes clear that the PRA will not protect everything that an

individual would prefer to keep private."            Id. (emphasis omitted).         Instead,

"[i]ndividuals have a privacy right under the PRA only in the types of'private' facts

fairly comparable to those shown in the Restatement'^ Id. Our adoption of the

Restatement privacy test in Hearst Corp. leaves no room for including birth dates

within the common law sphere of protected privacy. The same comment to the

Restatement quoted above explains:

      Thus there is no liability for giving publicity to facts about the plaintiffs life
      that are matters of public record, such as the date ofhis birth, the fact of his
      marriage, his military record, the fact that he is admitted to the practice of
      medicine or is licensed to drive a taxicab, or the pleadings that he has filed
      in a lawsuit. On the other hand, if the record is one not open to public
      inspection, as in the case of income tax returns, it is not public, and there is
      an invasion of privacy when it is made so.

Restatement § 652D cmt b (emphasis added).

      The Unions and supporting amici point out that notions of privacy have

evolved since the Restatement was written. For example,payors no longer routinely

print Social Security numbers on personal checks, nor are the numbers commonly



                                            -14-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found.,95262-1




used for financial, student, and health account numbers. Increasing misuse of Social

Security numbers eventually transformed this personal identifier from an innocuous

individual attribute to what is widely regarded as highly sensitive information. See

Br. of Amicus Curiae Am. Civil Liberties Union of Wash.(ACLU)at 16-18. The

Unions and amici argue that birth dates now fulfill a similar identifying role insofar

as they are necessary to authenticate criminal histories, driver's license address

changes, medication prescriptions, and online password change requests, making

birth dates targets for identity thieves. Id.

      We     acknowledge      that there        are   legitimate   concerns   about the

misappropriation of birth dates that echo the concerns related to Social Security

numbers, but this does not mean that names and associated birth dates have become

private—only that this information is personally identifying.             The fact that

information is personally identifying, alone, is insufficient to warrant its exemption

from disclosure under the PRA. Predisik, 182 Wash. 2d at 904 ("The existence of

'personal information' in a public record is necessary to the exemption, but it is not

sufficient alone to withhold the record."); accordBellevue John Does II, 164 Wash. 2d

at 212. As the parties' references to voter registration databases and Department of

Health vital records confirm, birth dates continue to be a matter of public record

consistent with the understanding ofthe Restatement drafters.


                                          -15-
WA Pub. Emps. Ass'n et al v. Evergreen Freedom Found,95262-1




      Moreover, to be exempt under the PRA, birth date information must be

classified as "not of legitimate concern to the public." RCW 42.56.050. However,

birth dates are often important in matters of public concern. Amicus Allied Daily

Newspapers of Washington (Allied) points out that disclosure of public employee

birth dates has helped the Seattle Times to track abusive high school coaches and

teachers who moved from one district to another after prior reprimands, warnings,

or dismissals for sexual misconduct. Br. of Amicus Curiae Allied et al. at 18-19.


The Seattle Times has also obtained birth dates from state pension and payroll data

that exposed government employees who drew pension and employment income

simultaneously. Id. at 19. These examples underscore that disclosure of birth dates

often serves the public interest in transparency and oversight.

      At its core, the Union's argument is policy based: because birth dates are

widely used personal identifiers and there is a proliferation of misuse for criminal

purposes, this information about state employees should be protected from public

disclosure. That policy decision is not ours to make. The ubiquity of birth date

information simply confirms that it is not recognized as private. Even if state

employees today would find the disclosure of their birth dates to be "highly

offensive," this is not sufficient grounds for exemption under RCW 42.56.230(3)

unless a right of privacy in the information exists in the first instance. Predisik, 182


                                         -16-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




Wn.2d at 904("Employees must also demonstrate that they have a right to privacy

in personal information contained in a record and ifsuch a right exists that disclosure

would violate it."); RCW 42.56.050 ("The provisions of this chapter dealing with

the right to privacy in certain records do not create any right ofprivacy beyond those

rights that are specified in this chapter as express exemptions from the public's right

to inspect, examine, or copy public records.").^

       The PRA also leaves no room for the Unions' "linkage" argument, which

asserts that the ability to link personal information that is not sensitive with other

public records to obtain additional personal information renders disclosure highly

offensive. Amicus ACLU notes that a state employee's home address is exempt

from disclosure pursuant to RCW 42.56.250(4), but if a requester obtains an

employee's birth date and full name,this can be used to obtain the state employee's

home address from the secretary ofstate's voter registration database. Br. ofAmicus

ACLU at 19. This possibility underscores a valid concern that PRA requests may



       ^ The Court of Appeals has concluded that disclosing personnel information
containing unique employee identification numbers could be highly offensive. See Tacoma
Pub. Library v. Woessner, 90 Wash. App. 205, 222-23, 951 P.2d 357 (1998)("release of
employee names, salaries, publicly funded fringe benefits, and vacation and sick leave pay
is not 'highly offensive,' but only if not coupled with employee identification numbers,
release of which would be 'highly offensive'" (footnote omitted)). This case is
distinguishable from Woessner. The records at issue there contained secret intemal
employee numbers, but birth dates are hardly secret and are readily available in the public
domain.


                                           -17-
WA Pub. Emps. Ass'n etal. v. Evergreen Freedom Found., 95262-1




be used to circumvent express statutory privacy protections. However,the ability to

leverage publicly available personal information in a way that erodes privacy is not

unique to this context, and the PRA provides no exemption on this basis. As we

have recognized time and again, it is simply not this court's prerogative to rewrite

the PRA to address such concerns. See Serv. Emps. Int'l Union Local 925 v.

Freedom Found., 197 Wash. App. 203, 219-20, 389 P.3d 641 (2016)(SEIU 925)

(rejecting creation of exemption for provider contact information even though

disclosure could make it possible to discover exempt personal information under

RCW 42.56.230(2)(a)(ii) pertaining to children enrolled in childcare programs);

SEIU Healthcare 775NWv. Dep'tofSoc. & Health Servs., 193 Wash. App. 377, 385,

377 P.3d 214(holding RCW 42.56.230(1)exemption for welfare recipients does not

preclude the Department of Social and Health Services(DSHS)from disclosing lists

of individual providers because the linked provider list is not personal information

maintained in the exempt welfare recipient files), review denied, 186 Wash. 2d 1016

(2016); Koenigv. City ofDes Moines, 158 Wash. 2d 173, 182-83, 189, 142 P.3d 162

(2006)(rejecting denial of a PRA request that referenced exempt information under

former RCW 42.17.31901 (2006)(recodified at RCW 42.56.240(5))(name of child

sexual assault victim), given court's lack of authority to "look beyond the four

comers ofthe records at issue to determine whether they were properly withheld");


                                       -18-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




King County v. Sheehan, 114 Wash. App. 325, 346, 57 P.3d 307 (2002)(rejecting

county's linkage argument because "release of public employees' names, without

more, is not highly offensive").

      While preventing identity theft and the misuse of personal information is an

important policy objective, we must recognize that the PRA embodies a critical

public policy in its own right. Resident Action Council v. Seattle Hous. Auth., Ill

Wn.2d 417, 432, 327 P.3d 600 (2013)("the PRA's purpose of open government

remains paramount"). In plain terms, the PRA requires courts to uphold its policies

above others when there is a conflict among competing objectives or statutes.

Worthington v. WestNET, 182 Wash. 2d 500, 507, 341 P.3d 995(2015)("With respect

to the scope of the act, the statute unambiguously provides for a liberal application

of its terms, explicitly subordinating other statutes to its provisions and goals."

(quoting RCW 42.56.030)). Having been rebuffed in past efforts to read expansive

exemptions into the PRA,^ we must exercise judicial restraint and leave it to the

legislative branch to consider how best to address growing concerns about public

records being misused for improper or criminal purposes. The legislature is more




      ^ See PAWS, 125 Wash. 2d at 258-59 ("In Rosier, this court interpreted general
language in a procedural section of the [PRA] conceming personal privacy to create a
general personal privacy exemption. 105 Wash. 2d at 611-14. The Legislature specifically
overtumed that holding.").

                                        -19-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




than capable of modifying or expanding PRA exceptions to address any apparent

"loopholes" that exist in current exemptions. We hold that the requested birth date

information of state employees is not exempt from disclosure under RCW

42.56.230(3).

      C. Other Statutory Provisions Invoked by the Unions

      The Unions rely on several additional statutes to claim exemption of the

requested records from public disclosure. We agree with the superior court that none

ofthe asserted statutory grounds for exemption apply.

      First, the Unions argue that the requested records are exempt from disclosure

because the Foundation is seeking them for impermissible "commercial purposes."

RCW 42.56.070(8). In the specific case of records requested for a commercial

purpose, agencies may inquire as to future uses of the requested documents. Id.;

SEIU Healthcare 775NW, 193 Wash. App. at 400-08. Courts employ a case-by-case

review based on the identity ofthe requester,the nature ofthe records requested, and

any other information available to the agency. SEIU Healthcare 775NW, 193 Wn.

App. at 405. The Foundation indicates that it intends to use the requested records

for outreach, education, and advocacy purposes, with revenue generation as a

possible secondary use. Suppl. Br. of Pet'r at 2-3. The lower court correctly

concluded that the records request, on its face, is not commercial. See VRP at 16-17


                                        -20-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




(The Foundation's stated direct purpose is "to contact state employees [and] advise

them of their constitutional rights. That's not a commercial purpose; that's a

political speech purpose; and it's not barred by the commercial purposes

exemption."). RCW 42.56.070(8) does not apply here.

       The Unions' reliance on RCW 42.56.250(9) {recodified as 42.56.250(8)

(2019)) is also misplaced as to most of the affected employees. This provision

exempts from disclosure certain employees' month and year of birth from their

personnel files, namely employees and workers of criminal justice agencies as

defined in RCW 10.97.030.^ Appellant's Opening Br. at 27(Wash. Ct. App. No.

49224-5-II (2016)). Within DSHS, the Juvenile Rehabilitation Administration

(JRA)serves high-risk youth who are committed to JRA custody by county juvenile

courts.^ DSHS correctly regarded RCW 42.56.250(9) as applicable only to those

SEIU 1199NW-represented employees working at the JRA facilities but not

applicable to employees in other departments with missions involving therapeutic

evaluation and treatment of individuals facing criminal charges. CP at 3748-49.




       ^ A "criminal justice agency" is a court or "a government agency which performs
the administration of criminal justice pursuant to a statute or executive order and which
allocates a substantial part of its annual budget to the administration of criminal justice."
RCW 10.97.030(5)(b).
       ^ In July 2019,the JRA was renamed Juvenile Rehabilitation. It was removed from
DSHS and now operates under the new Department of Children, Youth and Families.

                                            -21-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




This exemption is not applicable to the remaining state employees outside of this

DSHS classification.


      We also reject the Unions' underdeveloped argument that any agency

disclosure of records under the PRA would constitute interference with employee

rights granted under the Personnel System Reform Act of2002,chapter 41.80 RCW,

and would violate state ethics laws under chapter 42.52 RCW. Appellant's Opening

Br. at 34, 38. The Unions offer no legal authority demonstrating how this provision

operates as an exemption through the "other statutes" provision of the PRA,RCW

42.56.070(1).

      In sum, we hold that the records requested in this case are not exempt from

disclosure under the PRA or any other statutory provision the Unions invoke. We

now turn to the Unions' argument, accepted by the Court of Appeals, that article I,

section 7 precludes disclosure ofthe requested records.

      II. State Employees' Birth Dates Associated with Their Names Are Not
          Exempt from Disclosure under Article I, Section 7

      Article I, section 7 of Washington's constitution provides that "[n]o person

shall be disturbed in his private affairs, or his home invaded, without authority of

law." We have identified two constitutional interests protected by this right to

privacy; the right to autonomous decision-making and the right to nondisclosure of



                                       -22-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




intimate personal information, or confidentiality. O'Hartigan v. Dep't ofPers.,118
Wash. 2d 111, 117, 821 P.2d 44(1991)(citing Whalen v. Roe, 429 U.S. 589, 599-600,

97 S. Ct. 869, 51 L. Ed. 2d 64(1977)).

      Recognized as a fundamental right, the autonomy interest confers heightened

constitutional protection.    "This right involves issues related to marriage,

procreation, family relationships, child rearing and education." Id. (citing Whalen,

429 U.S. at 600 n.26). Government action that infringes on this right receives strict

scrutiny, and the State must identify a compelling governmental interest to justify

such action. This fundamental right is not at issue here.

      The interest in confidentiality, or nondisclosure of personal information, has

never been recognized by this court as a fundamental right. Instead, we engage in a

balancing analysis and allow the State to require disclosure of personal information

when it serves a legitimate governmental interest. For example, in Peninsula

Counseling Center v. Rahm, 105 Wash. 2d 929,936-37, 719 P.2d 926(1986), we held

that under both the Washington and federal constitutions, the State has a legitimate

governmental interest in the disclosure of patient records in order to comply with

federal statutory requirements for receiving federal funds. In so holding, we applied

rational basis analysis to conclude that "disclosure of intimate information to

governmental agencies is permissible if it is carefully tailored to meet a valid


                                         -23-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found,95262-1




governmental interest, [and provided] the disclosure [is no] greater than is

reasonably necessary." Id. at 935; see also O'Hartigan, 118 Wash. 2d at 117 (citing

Peninsula Counseling Ctr., 105 Wash. 2d at 935 (same)); Ino Ino, Inc. v. City of

Bellevue, 132 Wash. 2d 103, 124, 937 P.2d 154 (1997)(plurality opinion)("Because

the interest in confidentiality or nondisclosure of personal information is not 'a

fundamental right requiring utmost protection[,]' we conclude that a rational basis

test applies to Respondents' privacy claim in this case. The rational basis test

requires that a regulation be carefully tailored to meet a legitimate governmental

goal."(citation omitted)(quoting O'Hartigan, 118 Wash. 2d at 117)).

      In the PRA context specifically, we have employed a rational basis analysis

that aligns with the common law test described above. See, e.g., Bellevue John Does

II, 164 Wash. 2d at 212-13; see also Bellevue John Does 1-11 v. Bellevue Sch. Dist.

No. 405,129 Wash. App. 832,861,120 P.3d 616(2005){Bellevue John Does I)("The

analysis described in O'Hartigan does not yield a different result than the privacy

definition in the [PRA]."), reversed in part by Bellevue John Does II, 164 Wash. 2d at

227; RCW 42.56.050("right to privacy" is "invaded or violated only if disclosure of

information about the person:(1)[w]ould be highly offensive to a reasonable person,

and (2) is not of legitimate concern to the public"). This stands to reason because

article I, section 7 has been incorporated into the PRA via the "other statutes"


                                       -24-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




exception. See Bellevue John Does I, 129 Wash. App. at 861. There is, accordingly,

no conflict between the PRA and article I, section 7.

       The Unions urge us to depart from our rational basis test and embrace the

approach of the Court of Appeals, which applied a stricter standard derived from

criminal cases. See Resp't Unions' Suppl. Br. at 2 (quoting State v. Hinton, 179
Wash. 2d 862, 878, 319 P.Bd 9 (2014));              also WPEA, 1 Wash. App. 2d at 232-37.

Under this approach, a record requester bears the burden to establish authority of

law for any disclosure because '"art. I, § 7 "clearly recognizes an individual's right

to privacy with no express limitations.'"" Resp't Unions' Suppl. Br. at 2-3 (quoting

In re Pers. Restraint of Maxjield, 133 Wash. 2d 332, 340, 945 P.2d 196 (1997)

(plurality opinion) (quoting State v. Young, 123 Wash. 2d 173, 180, 867 P.2d 593

(1994))).^° We disagree that this is the appropriate test for considering whether


         The criminal cases the Unions rely on suggest a two-part analysis. See State v.
Puapuaga, 164 Wash. 2d 515, 522, 192 P.3d 360 (2008). The first step considers whether
the State unreasonably intruded into a person's "private affairs." Id. If so, then the second
step determines whether authority of law, such as a valid warrant, justifies the intrusion.
Id. Private affairs, "in part, are determined by examining the historical treatment of the
interest asserted." Id. at 522-24 (holding that pretrial detainees lack a protectable privacy
interest in property properly inventoried and held by state officials). Ifa historical analysis
does not demonstrate whether an interest is protected under article I, section 7,then courts
consider whether the expectation of privacy is one that a citizen of this state is entitled to
hold. Id. at 522. "This analysis includes a review of(1) the nature and extent of the
information that may be obtained as a result ofthe govemmental conduct and(2)the extent
that the information has been voluntarily exposed to the public." SEIU 925, 197 Wn. App.
at 222(citing Puapuaga, 164 Wash. 2d at 522). Private affairs are those that reveal intimate
or discreet details of a person's life. State v. Jorden, 160 Wash. 2d 121, 126, 156 P.3d 893

                                             -25-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




public records are exempt from disclosure when they contain personally identifying

information.


       Initially, the Unions have not established the predicate for such a test by

showing that birth date information constitutes a private affair. See State v. Miles,

160 Wash. 2d 236, 243-44, 156 P.3d 864 (2007)("We begin by determining whether

the action complained of constitutes a disturbance of one's private affairs. If there is

no private affair being disturbed, no article I, section 7 violation exists."). As

discussed above, birth date information is widely available in the public domain and

does not involve the same level of intimacy as, for example, mental health records

or sexual history, which have been deemed private affairs.

       Moreover, the Unions' approach would require us to overrule long-standing

precedent applying a rational basis analysis in this very context, involving public

disclosure of personal or confidential matters. See O'Hartigan, 118 Wash. 2d at 117;

Ino Ino, 132 Wash. 2d at 124. Because the privacy interest at stake—disclosure of

personally identifying birth date information—is nonfundamental in nature, the

rational basis review best accommodates the competing interests at issue. See Ino



(2007). Private affairs do not include what a person voluntarily exposes to the general
public. Young, 123 Wash. 2d at 182. Notably, even under this analysis, the party asserting
an unlawful intrusion into private affairs bears the burden of proving such a disturbance.
SEIU 925, 197 Wash. App. at 223 (citing State v. Cheatam, 112 Wash. App. 778, 787, 51 P.3d
138 (2002), aff'd, 150 Wash. 2d 626, 81 P.3d 830 (2003)).

                                          -26-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




Ino, 132 Wash. 2d at 124; Peninsula Counseling Ctr., 105 Wash. 2d at 935-36;

O'Hartigan, 118 Wash. 2d at 117. Unlike in the criminal cases the Unions cite, the

context here does not involve a direct government intrusion into a person's home,

effects, or other private affairs, i.e., a "search or seizure." Rather, the requested

records contain personally identifying information validly obtained for government

administrative purposes, and their disclosure serves important governmental

interests, including those expressed in the PRA.'^

       Adhering to our rational basis test, we conclude that the disclosure of state

employees' names with corresponding birth dates does not violate any right to

privacy under article I, section 7.        Disclosure of birth date information is not



          In rejecting the Unions' argument premised on invasion of a fundamental privaey
interest, it is important to note that we disagree with the Foundation and Amieus Allied
that '"an individual has no constitutional privaey interest in a public record.'" Suppl. Br.
ofPet'r Freedom Found, at 5 (quoting            v. Pierce County, 183 Wash. 2d 863, 883, 357
P.3d 45 (2015)); see Br. of Amieus Curiae Allied at 7 (same). This absolutist argument
stretehes Nissen beyond its facts, which involved a "challenge ... necessarily grounded in
the constitutional rights[a person] has in personal information eomingled with those public
records" on a prosecutor's personal cellular phone. Nissen, 183 Wash. 2d at 883. Nissen
simply did not involve any disclosure of personal information in public records. Cases
such as Bellevue John Does are more on point. Indeed,the rational basis standard we apply
to article I, section 7 claims in this context mirrors the common law and statutory analysis
ofthe PRA privacy exemption at issue there.
           We also reject the Unions' cursory argument that disclosure of the requested
records would violate constitutional rights under article I, section 5 ofthe Washington State
Constitution. It is true that "the PRA must give way to constitutional mandates." Freedom
Found. V. Gregoire, 178 Wash. 2d 686, 695, 310 P.3d 1252 (2013) (recognizing limited
executive communication privilege that operates as a PRA exemption based on separation
of powers doctrine). However, the Unions offer no authority for creating an exemption

                                            -27-
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., 95262-1




"highly offensive" under our precedent, and it serves legitimate public interests,

furthering the policy ofthe PRA to promote transparency and public oversight.

                                     CONCLUSION


       The trial court properly held that the records requested by the Foundation are

subject to disclosure under the PRA. No statutory exemption precludes disclosure,

nor do state employees' privacy interests under article I, section 7 support

nondisclosure. We reverse the Court of Appeals and reinstate the superior court

decision.




from disclosure of employee names and associated birth dates based on their broadly
asserted freedom of assoeiation.
         Because we conclude that the records at issue here are not subject to exemption
under any statutory or constitutional provision, we need not address the injunction standard
under ROW 42.56.540. This standard requires not only an applicable exemption but also
a showing "that disclosure is clearly not in the public interest and in faet poses substantial
and irreparable harm." Lyft, 190 Wash. 2d at 778.

                                            -28-
WA Pub. Emps. Ass'n, et al. v. Evergreen Freedom Found., 95262-1




WE CONCUR:




       kAM/A V CQ-




                                                      /




                                        -29-
\NA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1




                                      No. 95262-1


       WIGGINS, J. (dissenting)—It is axiomatic to say that we live in the age of

technology. From our jobs to our social lives, from communication to healthcare, from

how we get our news to how we pay our bills—technology has transformed and

continues to alter our lives. Although technology has brought many and varied

benefits to society, it has also created consequences. The most imminent and far-

reaching is the intrusion of technology into our personal privacy. The majority opinion

declines to engage in this intrusion, holding that disclosures of public records

containing state employee names and birth dates associated with each name do not

violate our state's constitutional guaranty of privacy. I respectfully disagree.

       Government and the private sector alike have come to use technology to collect

and store substantial amounts of intimate details. While usually collected for nominal

purposes, like internal employee tracking, these digital records are fertile fields for

wrongdoers to plow.       Ironically, the key to unlocking access to this sensitive

information is personal information itself. In the past. Social Security numbers were

the key; today, birth dates have taken their place. The ease with which criminal actors

can use these keys to unlock our personal details is shocking; the ruination it can

cause is even worse.         Identity theft, credit card fraud, hacking, phishing—

cybercriminals use our names and birth dates to do all of this and worse. To protect

against these threats, it is critical to safeguard personally identifying information like

names and birth dates.
1/1//A Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


       Fortunately, our state constitution provides just such protection, in my view,

article i, section 7 protects from disclosure employees' full names and corresponding

birth dates. Wash. Const, art. I, § 7. Similarly, the Public Records Act(PRA), chapter

42.56 ROW, provides statutory protection for incursions into that right by exempting

the disclosure of personal information contained in employment files if it would be

"highly offensive to a reasonable person" and is not of "legitimate concern to the

public."    ROW 42.56.050, .230(3).         Disclosure of state employee names and

corresponding birth dates is "highly offensive" because of the reasonable fear that the

information will be used by bad actors for nefarious purposes, such as identity theft or

other financial misconduct. Nor are names and birth dates of employees of "legitimate

concern to the public" because they relate nothing about the functioning of

government.

       Therefore, I would hold that the PRA exempts state employees' full names

associated with their corresponding birth dates from disclosure as violations of their

right to privacy. Wash. Const, art. I, § 7; ROW 42.56.050, .230(3). Because the

majority opinion applies only the most basic protection to the sensitive information in

question and allows its disclosure, I respectfully dissent.

       I.      The right to privacy in article I, section 7 of the Washington Constitution
               protects disclosure of personal information
       Although the United States Supreme Court has not yet recognized the right to

confidentiality under the federal constitution, our state constitution affords a more

robust privacy guaranty. The writers of our constitution insightfully drafted article I,

section 7 to protect individual rights. Here, article I, section 7 guarantees a citizen's
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


privacy right in the nondisclosure of personal information in the form of employee

names and associated birth dates.


       In its simplest form, privacy is the right to be let alone. Myrick v. Bd. of Pierce

County Comm'rs, 102 Wash. 2d 698, 703, 677 P.2d 140, 687 P.2d 1152 (1984)(citing

Whalen v. Roe, 429 U.S. 589, 97 S. Ct. 869, 51 L. Ed. 2d 64(1977)). Samuel Warren

and Louis Brandeis popularized the idea of a legal right to privacy in the celebrated

law review article The Right to Privacy. 4 Harv. L. Rev. 193(1890). The article drew

national attention to the recognition of the "new rights" to privacy. Id. at 193.

       Warren and      Brandeis recognized what our state's founders already

understood: that privacy is a fundamental right that must be jealously guarded from

intrusive government action. Indeed, Washington State's earliest lawmakers did more

than pass a mere law protecting the citizens' right to privacy—they enshrined the right

in our constitution. Article I, section 7 states that "[n]o person shall be disturbed in his

[or her] private affairs . . . without authority of law." In 1889, our state constitutional

convention rejected a proposal to adopt a provision identical to the federal

constitution, adopting instead a "strikingly different provision that does not expressly

refer to searches, seizures, and warrants but which emphasize[s] the individual's

privacy rights." Robert F. Utter & Hugh D. Spitzer, The Washington State

Constitution 31 (2d ed. 2013)(emphasis added). The drafters of our constitution

"recognized that the term 'private affairs' would encompass privacy interests

threatened by future technological developments." Indeed, the drafters were

concerned with the "rapid advances in technology taking place in the late nineteenth
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


century [that had] created new methods for invading the private affairs of individuals

that were not explicitly protected by existing common law and statutory doctrines or

by the Fourth Amendment [to the United States Constitution]." Charles W. Johnson &

Scott P. Beetham, The Origin of Article i, Section 7 of the Washington State

Constitution, 31 Seattle U. L. Rev. 431, 445, 447 (2008).

       Unlike the privacy protections of article I, section 7, the federal constitution does

not support a '"general right to nondisclosure of private information.'" Bedford v.

Sugarman, 112 Wash. 2d 500, 511-12, 772 P.2d 486 (1989)(quoting J.P. v. DeSanti,

653 F.2d 1080, 1090 (6th Cir. 1981)); see also Katz v. United States, 389 U.S. 347,

350-51, 88 S. Ct. 507, 19 L. Ed. 2d 576(1967)(stating that the protection of a person's

right to privacy is "left largely to the law of the individual States"). The United States

Supreme Court has established that the right to privacy protects only "fundamental"

privacy interests. Whalen, 429 U.S. at 599; Roe v. Wade, 410 U.S. 113, 152, 93 S.

Ct. 705, 726, 35 L. Ed. 2d 147 (1973). The Court has distinguished between two

privacy interests: an individual's autonomous decision-making and the nondisclosure

of private details. Whaien, 429 U.S. at 605. Only autonomous decision-making has

been recognized as "fundamental." Id.] O'Hartigan v. Dep't ofPers., 118 Wash. 2d 111,




^ Although declining to find a federal fundamental privacy right in nondisclosure of personal
information, the Court acknowledged in 1977 that it was "not unaware of the threat to privacy
implicit in the accumulation of vast amounts of personal information in computerized data banks
or other massive government files. . .. The right to collect and use such data for public purposes
is typically accompanied by a concomitant statutory or regulatory duty to avoid unwarranted
disclosures." Whalen, 429 U.S. at 605. In Washington, we have no such concomitant law
protecting unwarranted disclosures. Fortunately, our state constitution provides such protection.
VJA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


117, 821 P.2d 44 (1991)(recognizing the nondisclosure of personal information has

not been deemed "fundamental"); cf. id. at 125-28 (Utter, J., dissenting in part)(finding

nondisclosure of private information constitutes a fundamental privacy interest under

federal law).^

       Regardless of federal protections, our state constitution guarantees citizens'

fundamental privacy interest in avoiding disclosure of personal details. Wash. Const.

art. I, § 7. This court has long recognized that article I, section 7 often affords greater

privacy than does the federal constitution. E.g., Blomstrom v. Tripp, 189 Wash. 2d 379,

399-400, 402 P.3d 831 (2017); State v. Athan, 160 Wash. 2d 354, 365, 158 P.3d 27

(2007); State v. Gunwall, 106 Wash. 2d 54, 64-67, 720 P.2d 808 (1986).

       While we have largely focused on article I, section 7 in the context of search

and seizure, the right to privacy is not confined to criminal matters. The text of our

constitution recognizes an individual's privacy rights explicitly and irrespective of

categories such as civil or criminal. Wash. Const, art. I, § 7; State v. Chacon Arreola,

176 Wash. 2d 284, 291, 290 P.3d 983(2012)(article I, section 7 "is grounded in a broad




^ Justice Robert Utter authored a compelling dissent in O'Hartigan, exploring federal privacy
protection. 118 Wash. 2d at 125-32 (Utter, J., dissenting in part). In that case, a prospective state
patrol employee challenged the State's use of polygraph test questions as an invasion of privacy.
118 Wash. 2d at 114-16. Justice Utter disagreed with the majority opinion's holding that the
requested information was not protected as a fundamental right and also disagreed with the
application of rational basis review of the State's action. Id. at 114, 131-32. The dissent noted
that the United States Supreme Court has recognized federal constitutional protection for "zones
of privacy." Id. at 125-26 (citing federal cases in support). Because the State's polygraph
questions involved personal matters, they would fall under those protected privacy zones. Id. at
127. Justice Utter would have applied strict scrutiny, requiring the State to show a compelling
government interest, no less intrusive means of protecting its interest, and narrowly tailored
means to meet the interest. Id. at 128.
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


right to privacy"). As Justice Vernon Pearson noted in a remarkably prescient dissent

over 30 years ago, "nondisclosure of personal information is an essential element of

an individual's 'private affairs'. . . .[and] is necessarily protected by article [I], section

7." Peninsula Counseling Ctr. v. Rahm, 105 Wash. 2d 929, 942, 719 P.2d 926 (1986)

(Pearson, J., dissenting): see also O'Hartigan, 118 Wash. 2d at 131-32 (Utter, J.,

dissenting in part) (stating that personal information requested in state polygraph

questions is protected under both the state and federal constitutions). Thus, I would

hold that article I, section 7 of our state constitution protects as private citizens' names

and associated birth dates.

       II.     The PRA exempts from disclosure public records containing state
               employee names and corresponding birth dates

       To be exempt from disclosure, the challenged data must satisfy three

requirements under RCW 42.56.230,              First, it must be the type of "personal

information" immune from release. RCW 42.56.230 (listing specific exemptions).

Second, disclosure would be "highly offensive to a reasonable person." RCW

42.56.050. Third, disclosure would not be of "legitimate concern to the public." Id. The

release of state employees' full names and associated birth dates satisfies all three

requirements.

               a. "Personal information"

       Among other things, the PRA exempts from disclosure "[pjersonal information

in files maintained for employees, appointees, or elected officials of any public agency

to the extent that disclosure would violate their right to privacy." RCW 42.56.230(3).
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


       Although not defined In the PRA, we have defined "personal information" as

"Information relating to or affecting a particular Individual, Information associated with

private concerns, or information that is not public or general." Bellevue John Does 1-

11 V. Bellevue Sch. DIst. No. 405, 164 Wash. 2d 199, 211, 189 P.3d 139 (2008).

Employees' full names and corresponding birth dates are contained in personnel files

and relate to specific individuals because they Identify state workers.             RCW

42.56.230(3). Therefore, It Is logical to conclude that data containing full names with

associated birth dates qualify as "personal Information" under subsection .230(3).

               b. "Highly offensive"

       RCW 42.56.050 also provides that Information will be withheld only If disclosure

would be highly offensive to a reasonable person. We should recognize a simple

modern truth: given its context and consequences, involuntary disclosure of names

and corresponding birth dates is highly offensive to a reasonable person. RCW

42.56.050. The release of this information can destroy the financial and social lives

of unsuspecting users.      We have previously protected this type of personally

identifying information.    In Progressive Animal Welfare Society v. University of

Washington, this court recognized that the disclosure of public employees' social

security numbers would be highly offensive to a reasonable person and not of

legitimate public concern. 125 Wash. 2d 243, 254, 884 P.2d 592 (1994) (plurality

opinion); see also Hearst Corp. v. State, 24 Misc. 3d 611, 882 N.Y.S.2d 862, 875

(2009) (concluding that "a reasonable person would find the disclosure of [their]

precise birth date[s], taken together with [their] full name and other details of [their]
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


State employment, to be offensive and objectionable"). Employee names and
associated birth dates, like Social Security numbers, easily meet the requirement of

"highly offensive."

       Understanding how we use modern technology is essential to determining

whether the release of names and birth dates would be "highly offensive." With the

rise of technology has come the endless proliferation of electronic records, collected

about us "from the time we are born until the day we die." John Q. Newman, Identity

Theft: The Cybercrime of the Millennium 5(1999). Where once "[t]he small details"

of life were "captured in dim memories or fading scraps of paper," they are "now

preserved forever in the digital minds of computers, vast databases with fertile fields

of personal data." Daniel J. Solove, Privacy and Power: Computer Databases and

Metaphors for Information Privacy, 53 Stan. L. Rev. 1393, 1394 (2001).

       In our age of technology, information is fuel. And personal information is

collected and shared around the world—with good and bad actors alike.

Governments collect information about their workers for useful and innocuous goals,

such as identifying and tracking workers; but public disclosure of that information risks

exposing those employees to cybercrime. On the "dark web,"^ bad actors can


^ The "dark web" is the term used to denote parts of the Internet largely unseen by the average
user. Characterized as a '"private global computer network that enables users to conduct
anonymous transactions without revealing any trace of their location,'" the dark web requires
specialized tools or interfaces to access. United States v. Werdene, 883 F.3d 204, 206 n.1 (3d
Cir.) (quoting Ahmed Ghappour, Searcfiing Places Unknown: Law Enforcement Jurisdiction on
the Dark Web, 69 Stan. L. Rev. 1075, 1087 (2017)), cert, denied, 139 8. Ct. 260 (2018); A.
Dominick Romeo, Comment, Hidden Threat: The Dark Web Surrounding Cyber Security, 43 N.
Ky. L. Rev. 73, 75 (2016).
\N/\ Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


purchase stolen Social Security numbers, online payment login information, credit or

debit cards, driver's licenses, and medical records for just a few dollars. See Brian

Stack, Here's How Much Your Personal Information Is Selling for on the Dark Web,

Experian (Dec. 6, 2017)(noting that Social Security numbers can be bought for $1,

credit cards from $5-$30, and driver's licenses for $20 on the dark web),

https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-

information-is-selling-for-on-the-dark-web/[https://perma.cc/5RSU-5XXK].

       Perhaps even more alarming is the reality that bad actors need not purchase

our personal information when it may be revealed inadvertently by trusted institutions

through unauthorized access (hacking)of personal data. Over the past two years, the

credit reporting agency Equifax and social media website Facebook have reported

massive data breaches that exposed the birth dates and personal information of

nearly 200 million Americans.          See Tara Siegel Bernard et al., Equifax Says

Cyberattack May Have Affected 143 Million In the U.S., N.Y. Times, Sept. 7, 2017,

http://www.nytimes.eom/2017/09/07/business/equifax-cyberattack.html

[https://perma.cc/UAG6-VFDA]; Mike Issac & Sheera Frenkel, Facebook Security

Breach Exposes Accounts of 50 Million Users, N.Y. Times, Sept. 28, 2018,

https://www.nytimes.eom/2018/09/28/technology/facebook-hack-data-breach.html

[https://perma.cc/758T-6Y7J].'^



  Institutions from banks to credit bureaus have exposed consumer data, and likely bad actors
have accessed it. But individuals often will not see the negative effects of the unauthorized use
of their personal information until it is too late—until the identity thief has opened credit card
accounts in a user's name or, worse, used them for crimes that may not come to light for years.
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


       Whether by buying or hacking, cybercriminals can access our personal

Information to wreak havoc. In 2017, there were over 16.7 million victims of Identity

fraud. Susan Grant, Identity Theft, Fraud Statistics Give Consumers No Cause To

Celebrate, Consumer Fed'n of Am.(Mar. 13, 2018), https://consumerfed.org/ldentlty-

theft-fraud-statlstlcs-glve-consumers-no-cause-to-celebrate/ [https://perma.cc/D7NY-

NNVL]. Sadly, even children have fallen prey to Identity thieves. In 2018, more than

1 million American children were victims of Identity theft. Kelll B. Grant, identity Theft

isn't Just an Adult Problem. Kids Are Victims, Too. CNBC (Apr. 24, 2018, 9:23 am),

https://www.cnbc.eom/2018/04/24/chlld-ldentlty-theft-ls-a-growlng-and-expenslve-

problem.html [https://perma.cc/9CNM-SUNY]. Many of the state employees that will

be affected by the disclosure of their personal Information have already been victims

of Identity theft. E.g., Clerk's Papers (CP) at 1417 (Decl. of Jacqueline SImms)("My

Identity has been compromised In the past, when someone tried to use my credit

card."), 1565 (Decl. of Daniel Walters)("My Identity has been stolen several times,

and used against me.").

       With the advent of technology and the collection of personally Identifying

Information, fraudsters and bad actors may access our most sensitive details without

our consent and, most frightenlngly of all, without our knowledge. "[Tjhere Is little

question that one 'can take personal Information [that Is] not sensitive, like birth date,

and combine It with other publicly available data to come up with something very


Lily Hay Newman, The Wired Guide to Data Breaches, Wired (Dec. 7, 2018),
https://www.wired.com/story/wired-guide-to-data-breaches/[https://perma.cc/9FRW-SC46].




                                           10
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


sensitive and confidential.'" Tex. Comptroller v. Att'y Gen., 354 S.W.Sd 336, 344-45

(2010)(quoting Hadley Legget, Social Security Numbers Deduced From Public Data,

WIRED (July 6, 2009)). The combination of state employee names and birth dates

creates this type of sensitive and confidential information.

       For example, the Washington State Department of Retirement Systems uses

personal information to access online employee retirement accounts. CP at 3881.

State workers input their personal user identification and password in order to view

funds, change beneficiaries, and alter investment activity. Id. at 3881-82. Importantly,

if employees forget usernames or passwords, they may request new ones by "offering

identifying information in the form of their birthday, residential zip code, and the last

four digits of their Social Security number." Id. at 3882 (emphasis added). Not only

has technology made procuring this information unsettlingly easy, disclosing

employee names and associated birth dates will provide information fraudsters need

to access state accounts and steal or hold hostage a worker's retirement funds. Id.

       Like Social Security numbers, birth dates are now routinely used to track

individuals and, relevant to the instant case, websites often require a user to input a

birth date to access his or her accounts. See Data Tree, LLC v. Meek, 279 Kan. 445,

462, 109 P.3d 1226 (2005)("An individual's social security number, date of birth, and

mother's maiden name are often used as identifiers for financial accounts or for

obtaining access to electronic commerce."); Glenn Fleishman, How Facebook

Devalued          the     Birthday,      FastCompany           (Apr.     6,       2018),

https://www.fastcompany.eom/40550725/how-facebook-devalued-the-birthday



                                           11
WA Pub. Emps. Ass'n et al. y. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


[https://perma.cc/22XY-V3Q3]; Bob Sullivan, Your Social Security Number Isn't a

Secret,               N.Y.             Times,               Sept.              13,             2017,

https://www.nytimes.eom/2017/09/13/opinion/your-social-security-number-lsnt-a-

secret.html [https://perma.cc/8C2E-J7GH].

        Here, state workers have little say in whether they disclose personal information

to the State upon employment but they likely expect that information to be used only

for internal purposes. E.g., CP at 1392(Decl. of Brendan Magee)(stating employee's

discomfort with releasing work e-mail that was not made available to the public and

used only in the state network). The disclosure of names and birth dates to the public

will occur without employee consent and will inevitably make these employees

vulnerable to cybercriminals searching for personal details at cut-rate prices online.

        Like Social Security numbers, given modern realities, the disclosure of names

and associated birth dates would be highly offensive to the reasonable person.® RCW




® The majority's refusal to engage with the Implications of modern technology and personal privacy
Is further Illustrated In Its reliance on the Restatement (Second) of Torts and Its nonblnding
comments. Majority at 12-13. The majority Is correct that Hearst Corp. v. Hoppe, 90 Wash. 2d 123,
135, 580 P.2d 246 (1978), characterizes the right to privacy In RCW 42.56.230(3) by referring to
common law torts. Majority at 12. Hearst, however, does not hold that this Is the only permissible
characterization. Moreover, we should consider whether adhering to the Restatement Is
appropriate In light of technology's Intimate Interaction with personal privacy. The majority relies
In part on the Restatements comment concerning privacy, which states that no liability arises
from '"giving publicity to facts about the plaintiff's life that are matters of the public record, such
as the date of... birth.'" Majority at 14(quoting Restatement§652D cmt b.)(emphasis omitted).
But we do not strictly follow Restatement comments as If they set out binding state law. In re
Estate of Toland, 180 Wash. 2d 836, 849, 329 P.3d 878 (2014). Furthermore, the second
Restatement and Its comments were written well before the rise of technology. The majority's
perfunctory reliance on this comment Ignores society's changed conception of privacy,
technology, and the modern risks they pose to Individuals—risks that did not exist In 1977 when
the Restatement was drafted.




                                                 12
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


42.56.050; Progressive Animal Welfare Soc'y, 125 Wash. 2d at 254 (holding that

disclosure of Social Security numbers was highly offensive),

               c. "Not of legitimate concern to the public"

       Disclosure of public records containing employee names and associated birth

dates is not of legitimate public concern. RCW 42.56.050. The only conceivable

public concern in disclosing this information is that it furthers some general open

government interest by helping the public better know who works for the State. But

ensuring state workers are "who they say they are," Br. of Amicus Curiae Allied Daily

Newspapers of Wash, et al. at 18, hardly touches on open government and says

nothing about the function of state government. Nor, for that matter, does it even

necessarily accomplish that goal, for if a state employee had some hypothetical

elaborate scheme to conceal personal identity from the State, the employee would of

course have misrepresented a name and birth date to the State as well. While

identifying state workers could potentially advance a third-party interest, such as

easing the job of news reporting, that interest alone does not qualify as a legitimate

public concern—especially in light of the significant harm that may befall state

employees by the disclosure of their names and birth dates. Accordingly, I would hold

that the employees have "demonstrate[d] that they have a right to privacy in personal

information . . . [and] that disclosure would violate it." Predisik v. Spokane Sch. Dist.

No. 81, 182 Wash. 2d 896, 904, 346 P.3d 737(2015).




                                           13
\NA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


       III.      State employees retain constitutionally protected privacy rights

       State employees maintain their constitutional rights regardless of state

employment or whether their private information may be accessible from sources

other than the State. As noted by amicus curiae American Civil Liberties Union of

Washington, unlike the federal constitution, which does not protect information

voluntarily turned over to third parties, our state constitution safeguards personal data

even when shared with others. Smith v. Maryland, 442 U.S. 735, 743-44, 99 S. Ct.
2577, 61 L. Ed. 2d 220 (1979)(explaining the federal third-party doctrine); State v.

Hinton, 179 Wash. 2d 862, 873, 319 P.3d 9 (2014)("the mere fact that an individual

shares information with another party and does not control the area from which that

information is accessed does not place it outside the realm of article I, section 7's

protection"); Bainbridge Island Police Guild v. City of Puyallup, 172 Wash. 2d 398, 259

P.3d 190(2011)(plurality opinion)(holding that a police officer maintains his right to

privacy in his identity despite media coverage); Gunwall, 106 Wash. 2d at 68 (holding

that the '"cloak of privacy'" is not '"shed because [third parties] are aware of this

information'"(quoting State v. Hunt,91 N.J. 338,347,450 A.2d 952(1982))). The right

to privacy is not extinguished because the information may be available from third

parties.

      Nor is the right surrendered upon public service. A potential employee of the

State may not be required to forgo his or her constitutional rights simply to gain state

employment. Kelley v. Johnson, 425 U.S. 238, 245, 96 S. Ct. 1440, 47 L. Ed. 2d 708

(1976).       Government employees and public officials retain their constitutionally




                                             14
WfK Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


protected privacy rights in matters of personal life unrelated to acts done in the public

capacity. Nissen v. Pierce County, 183 Wash. 2d 863, 883 n.10, 357 P.3d 45 (2015)

(quoting Nixon v. Adm'r of Gen. Servs., 433 U.S. 425, 457, 97 8. Ct. 2111, 53 L. Ed.
2d 867(1977)(noting public officials have "constitutionally protected privacy rights in

matters of personal life unrelated to any acts done by them in their public capacity")).®

       IV.     Rational basis review is not required and is inappropriate in this context

       The majority further holds that article I, section 7 does not apply to names and

associated birth dates by applying rational basis review. See generaiiy majority at 22-

28. Because we have not yet recognized nondisclosure of personal information

(confidentiality) as a fundamental right and have, consequently, applied rational basis

review to concerns about confidentiality, the majority says we must therefore apply

rational basis in this case as well. See id. at 22-23.

       But the case law the majority relies on for this assertion is not so settled.

Peninsuia Counseiing appears to be the first case to reference rational basis in the

context of confidentiality. 105 Wash. 2d 929. But the term "rational basis review" does

not appear in the Peninsuia Counseling majority opinion; only the dissent invokes this

term. id. at 944 (Pearson, J., dissenting). Subsequent cases such as O'Hartigan,
118 Wash. 2d at 117-18, and ino ino, inc. v. City of Believue, 132 Wash. 2d 103, 124, 937
P.2d 154 (1997)(plurality opinion), problematically rely on the Peninsula Counseiing

dissent as authority for applying rational basis review. Dissenting opinions are not


® 1 therefore agree with the majority that our decision in Nissen does not hold that individuals lack
a constitutional privacy interest in public records. Majority at 27 n.10.




                                                 15
\NA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


binding on this court. In re Pers. Restraint ofDomingo, 115 Wash. 2d 356, 367, 119 P.3d
816 (2005).

       Moreover, the application of rational basis review to the current case is

inherently ill suited. O'Hartigan states that "disclosure of intimate information to

governmental agencies is permissible if it is carefully tailored to meet a valid

governmental interest, and provided the disclosure is no greater than is reasonably

necessary." 118 Wash. 2d at 117. Here, the Unions do not challenge the disclosure of

employee names and associated birth dates to the State; that information has already

been collected. Instead, the Unions challenge the disclosure of this data from the

State. Even ignoring this fundamental mismatch, the test offers a confused analysis.

Are reviewing courts to look for any conceivable legitimate state interest in the

collection of state employee names or in the disclosure of that information? Assuming

we analyze the disclosure of the information, since this is closer to the text of the test

as set forth in O'Hartigan, do we then examine state interests in the disclosure of

names and corresponding birth dates to the State? We are left at an impasse as the

parties offer no argument on this point, and I can find no analogous case that offers

reasoning on which we can rely.

       Most importantly, these cases concern only the disclosure of information to

governmental agencies. See, e.g., ino ino, 132 Wash. 2d at 124. Whether we would

conclude that disclosure of private information by the state government to third parties

in ino ino, O'Hartigan, or Peninsula Counseling is unknown. These cases were not

asked to resolve this question. Thus, rational basis review is not inevitably required




                                           16
WA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


here.^ Nor does my approach require overruling Peninsula Counseling, O'Hartlgan,

and Ino Inc. These cases are distinguishable, and I would not—as the majority

asserts—"require us to overrule long-standing precedent applying a rational basis

analysis in this very context." Majority at 26.

        V.      Conclusion


        This case presents the immediate question whether the PRA exempts

disclosure of state employees' full names and corresponding birth dates. I disagree

with the majority's answer to this question. I also disagree with the majority's failure

to engage with the larger issues presented—namely, the interaction of technology,

privacy, and our state constitution.

        As one commentator noted, "It is not technology, as such, which affects society

for good or bad, but its uses, which are . . . shaped by the values of society and by

the historical context in which the technology is used." Fred W. Weingarten, Privacy:

A Terminal idea, 10 Hum. Rts., vol. 3, Fall 1982, at 18, 56. In isolation, the release of

state employee names and birth dates does not generate constitutionai fanfare. It is

the ubiquity of technology and its uses that implicate privacy and, consequently, state

constitutional concerns.         Because technology can be easily used for criminal


^ The majority states, "In the PRA context specifically, we have employed a rational basis analysis
that aligns with the common law test . . . . This stands to reason because article I, section 7 has
been incorporated into the PRA via the 'other statutes' exception. See Bellevue John Does [1-1!
V. Bellevue Sch. Dist. No. 405], 129 Wn. App. [832,] 861[, 120 P.3d 616 (2005) {Bellevue John
Does I]." Majority at 24-25. However, the opinion in Bellevue John Does I does not adopt article
I, section 7 into the PRA. The court was merely deoiding whether John Doe had a privacy interest
or due process right that overcame disclosure or required a name clearing hearing. I can find no
case from this court expressly incorporating article I, section 7 into the PRA via the "other statutes"
provision.




                                                 17
WA Pub. Emps. Ass'n et at. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting


purposes, we must recognize that release of personal Information, like names and

birth dates, will assist—however Indirectly—these cybercrlmlnals.

       The consequences of technology knock ever more loudly at privacy's door. As

the ultimate arbiters of our state constitution, we have the duty to answer that door

and protect the privacy rights of Washington citizens. Therefore, I would hold that

article I, section 7 protects an Individual's right to nondisclosure of personal

Information, such as names and birth dates. The PRA exempts disclosure of this

Information because It would be highly offensive to a reasonable person and Is not of

legitimate public concern. Accordingly, I respectfully dissent.




                                           18
\NA Pub. Emps. Ass'n et al. v. Evergreen Freedom Found., No. 95262-1
Wiggins, J., dissenting




                                            19
WA Pub. Emps. Ass'n, et al. v. Evergreen Freedom Foundation




                                      No. 95262-1



      Gonzalez, J.(concurring in dissent)—This case asks us to resolve the

"tension between the [Public Records Act]'s mandate of disclosure and the efforts

of agencies to protect personal identifying information, the disclosure of which can

put citizens at risk for identity theft and other problems." City ofLakewood v.

Koenig, 182 Wash. 2d 87, 99 n.7, 343 P.3d 335 (2014). I concur with the dissent that

article I, section 7 of our state constitution protects an individual's right to

nondisclosure of personal information such as names and birth dates. I also concur

with the dissent that the Public Records Act(PRA), ch. 42.56 RCW,itself exempts

the requested records. I write separately because I cannot believe the,legislature

intended to allow the PRA to undermine an agency's protection of individuals'

personal information.


      The requesters made a PRA request for records for union-represented

employees, including their full names and associated birth dates. The PRA

exempts from public inspection and copying "[pjersonal information in files

maintained for employees, appointees, or elected officials of any public agency to

the extent that disclosure would violate their right to privacy." RCW 42.56.230(3).
 WA Pub. Emps. Ass'n, et al. v. Evergreen Freedom Foundation, No. 95262-1
(Gonzalez, J., concurring in dissent)

The majority and dissent conclude that "personal information" is not defined in the

PRA. See majority at 11 n.5; dissent at 7. I disagree and would give the parties the

opportunity to address this important issue.


       The PRA defines "personal information" only once. It defines "personal

information" for purposes of its section requiring agencies to notify persons of

security breaches. RCW 42.56.590. While this definition exists for a specific

purpose, when a term is "undefined elsewhere in the statute, we must look to its

dictionary definition and to its context within the statutory scheme as a whole to

derive its plain meaning." Rental Hons. Ass'n ofPuget Sound v. City ofDes

Moines, 165 Wash. 2d 525, 542, 199 P.3d 393(2009)(Fairhurst, J., concurring)

(emphasis added)(citing Dep 't ofEcology v. Campbell & Gwinn, LLC, 146 Wash. 2d
1,9, 11,43 P.3d4(2002)).


       As the majority and dissent recognize, the dictionary defines "personal

information" broadly. See also Bellevue John Does 1-11 v. Bellevue Sch. Dist.

405, 164 Wash. 2d 199, 211, 189 P.3d 139(2008). In enacting the security breach

section ofthe PRA,the legislature intended to "strengthen the data breach

notification requirements to better safeguard personal information." See Laws of

2015, ch. 64,§ 1. This section defines "personal information" as an "individual's

first name or first initial and last name in combination with any one or more of...
WA Pub. Emps. Ass'n, et al. v. Evergreen Freedom Foundation, No. 95262-1
(Gonzalez, J., concurring in dissent)

[various] data elements." RCW 42.56.590 (emphasis added). Effective March 1,

2020, those data elements will include "[f]ull date of birth." Laws OF 2019, ch.

241, § 5. By defining personal information for purposes of security breaches, the

legislature is describing the category of personal information that would violate

privacy per se under RCW 42.56.230(3).


       Disturbing results will follow if this personal information is not protected by

our state agencies. The dissent eloquently explains how cybercriminals rely on

such information to ruin lives. Indeed, the legislature has said as much by

requiring notification when such information is shared in a security breach. The

legislature intends for agencies to secure this personal information "in a manner

that meets or exceeds the national institute of standards and technology (NIST)

standard or is otherwise modified so that the personal information is rendered

unreadable, unusable, or undecipherable by an unauthorized person." RCW

42.56.590. The majority today undermines that protection; no amount of security

precautions will withstand a PRA request.


        Criminals need not hack the government's servers to get personal

information when all they need to do is submit a PRA request. Their victims will

be none the wiser. With these observations, I concur in dissent.
 WA Pub. Emps. Ass'n, et al. v. Evergreen Freedom Foundation, No. 95262-1
(Gonzalez, J., concurring in dissent)